DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the rejections set forth in the non-final rejection of 5/17/22 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation "a second, nonporous flexible biohazard barrier layer" in lines 6 and line 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis because applicant never recites a first, nonporous flexible biohazard barrier layer in claims 1 or 5.
	Applicant recites the phrase “barrier layer attached to and acting in sequence with the adhesive layer” in both claims 1 and 5.  However, neither claims 1 or 5 recite how the barrier layer and adhesive layer act in sequence.  The specification does not disclose how the barrier layer and adhesive layer act in sequence.  Because it is not known how the barrier layer and adhesive layer act in sequence, claims 1 and 5 are indefinite.
	Claims 1 and 5 recite the limitation "the biohazard barrier layer" in lines 10 and line 7 respectively.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis because it is not clear if the biohazard barrier layer refers to a first biohazard barrier layer (not claimed) or the second biohazard barrier layer.
	Claims 3 and 7 recite wherein the adhesive layer is selected from the group consisting of an emollient for an elastomer.  However, emollients (skin softener) are not adhesives and it is not clear if applicant is claiming an adhesive or an emollient (skin softener).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8-11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bowen et al. (US 2016/0324227).
Bowen discloses a skin barrier (11 from Figs. 1-6) system for a human hand, comprising: an adhesive layer (30 from Figs. 1-6) that releasably secures to a palmar region and a phalanx region of a human hand; the phalanx region being defined by a first, a second, a third, a fourth, and a fifth digit, the digits being formed by distal phalanges, middle phalanges, and proximal phalanges, respectively; and a nonporous (since only certain embodiments have pores, which means some embodiments do not contain pores, see paragraph [0016]), flexible biohazard barrier layer attached to and acting in sequence with the adhesive layer (since the adhesive adheres to the hand of the wearer and to the barrier layer, see paragraph [0019]), the biohazard barrier layer being configured to come in contact with surfaces and prevents containments from traveling through the biohazard barrier layer, and the adhesive layer to a skin of a human hand, wherein the biohazard barrier layer is free of pores (since only certain embodiments have pores, which means some embodiments do not contain pores, see paragraph [0016]) (paragraphs [0002 – 0004] and [0016 – 0019] and Figs. 1-6).
Bowen discloses wherein the biohazard barrier layer is selected from a group consisting of a silicone and an elastomer (since silicon is disclosed, paragraph [0016]), wherein the adhesive layer is selected from a group consisting of an emollient for an elastomer, a styrene-olefin-styrene block copolymer, a resin promoting the adhesive capacity (since any adhesive layer reads on claims 3 and 7 as discussed above, paragraph [0019]), wherein a distal end of the phalanx regions is configured to extend to a least one hyponychimm to a nail distal edge (since the finger tips are covered, see Figs. 1 and 3) and wherein the area corresponding to the distal phalanges of a human hand corresponding to a first finger-tip area for a first distal phalange bone, a second finger-tip area for a second distal phalange bone, a third finger-tip area for a third distal phalange bone, a fourth finger-tip area for a fourth distal phalange bone, and a fifth finger- tip area for a fifth distal phalange bone (since the entire palm up to and including the finger tips is covered, see Figs. 1-3).
With regard to claims 10-11, Bowen discloses wherein the biohazard barrier layer further comprises a polymeric material and an antimicrobial additive integrated into the polymeric material; and wherein the adhesive layer further comprises an antioxidant integrated therein (paragraph [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2016/0324227) in view of Poulson et al. (US 4,367,732, cited by applicant).
Bowen does not disclose that the adhesive is a styrene-olefin-styrene block copolymer.
Poulson discloses an adhesive which is a styrene-olefin-styrene block copolymer (column 3, line 50 through column 4, line 16, column 5, lines 1-46) in an adhesive for contacting skin (column 1, lines 5-18) for the purpose of improved adhesion to skin (column 4, lines 33-68).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an adhesive which is a styrene-olefin-styrene block copolymer in Bowen in order to provide improved adhesion to skin as taught or suggested by Poulson.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2016/0324227) in view of Wyner et al. (US 8,871,328).
Bowen does not disclose wherein the barrier layer is an elastomer.
Wyner discloses a barrier layer which is an elastomer (column 5, line 60 through column 6, line 20) in a palm protector (column 1, lines 15-20 and Figs. 1-2, 10-11, 16) for the purpose of providing improved protection for the hand (column 1, lines 15-20, column 2, lines 50-67, column 3, lines 1-8).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a barrier layer which is an elastomer in Bowen in order to provide improved protection for the hand as taught or suggested by Wyner.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 11/14/22 have been carefully considered but are deemed unpersuasive.  Applicant’s arguments with regard to the 112 rejection of claims 3 and 7 involving the phrase “the adhesive capacity” are moot since applicant has removed said phrase from claims 3 and 7 and the rejection has been withdrawn.
	Applicant has argued, “Bowen teaches ‘plurality of pores 12 may be formed through the film 11 running through the inner surface to the outer surface. The plurality of pores 12 allow air flow 22 through the palm glove 10 to the user's hand, limiting sweat and discomfort.’ At para. 16 and Fig 2 of Bowen.”  However, Bowen specifically discloses that a plurality of pores may be formed in certain embodiments (see paragraph [0016]) which means that the pores are optional and may not be present in certain embodiments.
	Applicant has argued, “Bowen clearly fails to teach or suggest ‘a second nonporous flexible biohazard barrier layer attached to and acting in sequence with the adhesive layer, the biohazard barrier layer being configured to come in contact with surfaces and prevents containments from traveling through the biohazard barrier layer and the adhesive layer to a skin of a human hand; wherein the biohazard barrier layer is free of pores’ as recited in independent claims 1 and 5.”  However, applicant does not recite a first flexible biohazard barrier layer.  Moreover, Bowen discloses that the pores are optional and may not be present in certain embodiments as discussed above.
	With regard to the 103 rejections, applicant has argued that claims 2-3 and 6-7 are allowable because Bowen discloses a barrier layer with pores and claims 1 and 5 recite a barrier layer without pores.  However, Bowen discloses that the pores are optional and may not be present in certain embodiments as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 6, 2022